Case 1:19-cr-00277-JSR Document 55 Filed 09/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Wee ee eee x
UNITED STATES OF AMERICA, :
19-cr-277 (JSR)
Vv.
LARRY WHITE, : ORDER
Defendant. :
pee es nee x

JED S,. RAKOFF, U.S.D.d.

On September 28, 2020, the Court received by mail defendant
Larry White’s pro se motion to dismiss the indictment, which will
be docketed. Previously, when this Court granted White’s pro se
motion to withdraw his guilty plea, the Court offered to appoint
counsel to represent him at no cost and also informed him of his
right to proceed pro se. Motions Hearing Tr., ECF No. 44, at 5.
Tnstead, at White’s election, the Court excused White’s prior
counsel so that White could be represented by retained counsel of
his choice. Id. at 5-6. On August 19, 2020, the Court conducted
a Curcio hearing and White made a fully informed decision to be
represented by Robert Walters, Esq., his retained counsel.

In short, Mr. White has entrusted his representation to Mr.
Walters. White cannot, therefore, submit further motions or
submissions of any kind pro se, and he is hereby forbidden from
doing so in the future. Absent extraordinary circumstances, any
submission he makes hereafter will be treated as a nullity and

will be disregarded by the Court.

 
Case 1:19-cr-00277-JSR Document 55 Filed 09/29/20 Page 2 of 2

Nevertheless, because Mr. White arguably did not realize that
only his counsel could bring any motion at this time, the Court
has considered White’s pro se motion to dismiss the indictment on

the merits and finds it totally frivolous. The motion is therefore

 

denied.!
SO ORDERED.
Dated: New York, NY SL
uw ao

September 29, 2020 JED S. RAKOFF, U.S.0.d.

 

1 Although White’s motion principally requests dismissal of the
indictment, the concluding paragraph also requests that the Court
“dismiss . . . all ‘fruits’ from [the] illegal arrest.” Pro Se
Mot. To Dismiss Indictment 4 (to be docketed). White’s prior
counsel raised this issue in a motion to suppress, which the Court
granted in part and denied in part. See ECF No. 53, For the
reasons stated therein, White’s request to suppress the fruits of
the arrest is hereby denied as moot.

a

 
